(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
Por cuanto, la transcripción de la apelación en este caso fué recibida en la secretaría de este Tribunal Supremo el 14 de marzo de 1930;
Por cuanto, el 5 de abril solicitó el fiscal que desestime-mos la apelación por liaber vencido dos días antes el término que tiene el apelante para presentar su alegato de apelación sin haberlo radicado, moción cuya vista tuvo lugar el 14 de este mes;
Por cuanto, el apelante se opone a esa moción fundán-dose en que si bien el 13 de marzo fué remitida la transcrip-ción a este tribunal no fia tenido noticia basta el 7 de abril de haber sido recibida, cuyo aviso esperaba para redactar y presentar su alegato, y solicita que le prorroguemos por diez días el término para presentar su alegato;
Por cuanto, el secretario de este Tribunal Supremo co-municó el 14 de marzo por correo al abogado del apelante el recibo y la radicación de esta apelación, a pesar de que no tiene el deber legal de hacer tal notificación;
Por cuanto, sabiendo el apelante que la transcripción de la apelación fué enviada a este tribunal por el secretario de la corte inferior el 13 de marzo ha debido tener en cuenta este hecho para presentar su alegato dentro del tiempo concedido por nuestro reglamento, por lo que no es buena excusa la ale-gada por el apelante;
Por cuanto, un término vencido no puede ser prorrogado, *989Fob tanto, no lia lugar a conceder la prórroga solicitada y desestimamos esta apelación.